      Case 1:19-cv-00962-LG-RPM Document 10 Filed 03/31/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

 NIGELLUS DEVONTE                                                        PLAINTIFF
 DAVIS

 v.                                               CAUSE NO. 1:19CV962-LG-RPM

 HARRISON COUNTY                                                       DEFENDANT
 SECOND JUDICIAL
 DISTRICT

          ORDER ADOPTING REPORT AND RECOMMENDATION

      BEFORE THE COURT are the [9] Report and Recommendations entered in

this matter by Magistrate Judge Robert P. Myers, Jr. on March 9, 2021. This

lawsuit involves allegations by pro se Plaintiff Nigellus Devonte Davis that he “was

true billed since 2014 and prison held 8 times.” (Compl., 3, ECF No. 1). After

conducting an Omnibus hearing which Plaintiff did not attend, Judge Myers

recommended that the instant lawsuit be dismissed without prejudice for failure to

prosecute. A copy of the Report and Recommendations was mailed to Plaintiff, but

he did not timely file objections.

      Where no party has objected to the Magistrate Judge’s report and

recommendation, the Court need not conduct a de novo review of it. See 28 U.S.C. §

636(b)(1) (“A judge of the court shall make a de novo determination of those portions

of the report or specified proposed findings and recommendations to which objection

is made.”). In such cases, the Court need only satisfy itself that there is no clear

error on the face of the record. Douglass v. United Serv. Auto Ass’n, 79 F.3d 1415,

1420 (5th Cir. 1996). Having conducted the required review, the Court finds that
      Case 1:19-cv-00962-LG-RPM Document 10 Filed 03/31/21 Page 2 of 2




Judge Myers’s Report and Recommendations are neither clearly erroneous nor

contrary to law.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [9] Report

and Recommendations are ADOPTED as the opinion of this Court. This lawsuit is

DISMISSED WITHOUT PREJUDICE.

      SO ORDERED AND ADJUDGED this the 31st day of March, 2021.

                                            s/   Louis Guirola, Jr.
                                            LOUIS GUIROLA, JR.
                                            UNITED STATES DISTRICT JUDGE




                                      -2-
